IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,564-01


                      EX PARTE DAMIAN BLAIN ALLEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR15255-A IN THE 220TH DISTRICT COURT
                            FROM BOSQUE COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to delivery of a controlled substance in a drug free zone in exchange

for deferred adjudication community supervision. He later pleaded true to violating the terms of his

deferred adjudication community supervision in exchange for a sentence of five years’

imprisonment, to run concurrently with a two-year sentence after revocation of community

supervision in an aggravated assault case. Applicant did not appeal his conviction or adjudication.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On May 12, 2021, this Court remanded this matter to obtain affidavits and findings

addressing Applicant’s claims of ineffective assistance of counsel and involuntary plea at
                                                                                                    2

adjudication. The trial court appointed habeas counsel and apparently conducted a live habeas

hearing on August 23, 2021. After the habeas hearing, the trial court made supplemental findings

of fact and conclusions of law. On September 2, 2021, this Court received the supplemental record

after remand. The supplemental record included the trial court’s supplemental findings of fact and

conclusions of law, but did not include a transcript of the August 23, 2021 habeas hearing.

       On September 10, 2021, this Court ordered the district clerk to supplement the record by

either forwarding to this Court a copy of the habeas hearing transcript, or certifying in writing that

the reporter has not transcribed the hearing. The clerk was ordered to respond within thirty days

from the date of the order but the clerk has not responded to this Court's order.

       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with a copy of the transcript of the habeas hearing conducted on August 23, 2021. The

trial court shall respond within thirty days from the date of this order. Any extensions of time must

be requested by the trial court and obtained from this Court.




Filed: April 13, 2022
Do not publish